MEMORANDUM OPINION


No. 04-06-00238-CV

IN THE MATTER OF ESTATE OF ALBERT JOHN CLARK, SR., Deceased

From Probate Court No. 1, Bexar County, Texas
Trial Court No. 2002-PC-2161
Honorable Polly Jackson Spencer, Judge Presiding


PER CURIAM


Sitting: Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons , Justice


Delivered and Filed: October 18, 2006


APPEAL DISMISSED FOR FAILURE TO PROSECUTE
 On September 13, 2006, this court affirmed the trial court's order sustaining contests to Irene Hernandez's affidavit of
indigence.  We ordered Hernandez to file, within fifteen days of the date of the opinion, evidence that she has made
appropriate arrangements for payment of the clerk's and reporter's record on appeal.  Our opinion and order stated that if
Hernandez failed to make appropriate arrangements for payment of the clerk's record, this appeal would be subject to
dismissal for failure to prosecute.  Appellant has failed to comply with the order.  Therefore, we dismiss the appeal for
failure to prosecute.  See Tex. R. App. P. 42.3(c).  Costs of appeal are taxed against appellant.
       PER CURIAM